Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The application of Justin Wishne for Electronic Access Control System filed 2/04/20 has been examined. Claims 1-20 are pending 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-14 of U.S. Patent No. 10360747 in view of Kalous et al. US Patent Application Publication 20130214903. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant claims are recited in the patented claims 6-14 of U.S. Patent No. 10360747 except for the limitation of transmitting unencrypted identifier. The reference of Kalous teaches the use of unencrypted identifier and as alternative to the encrypted identifier.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-12, the prior art of record is silent on teaching the limitation of .
transmitting check-in information, via the mobile device and to the one or more servers, for a user associated with the mobile device;
transmitting secondary authentication data for the user, via the mobile device and to the one or more servers, the secondary authentication data being indicative of a secret passcode causing the one or more servers to transmit the secondary authentication data to the key server;


receiving a key data and at least one key limitation by the mobile device from the key server and via the one or more servers;
transmitting the key data to the smart transaction card via the mobile device; verifying the key data via the smart transaction card; and
transmitting secondary passcode information to the one or more servers from the mobile device within a predetermined time following an establishment of electronic communication between the smart transaction card and a lock system, causing the one or more servers to communicate with the key server with instructions to transition the lock system from a locked state to an unlocked state. The closest prior art of record (US 20150199863, US 20140365773) teaches the use of a user’s personal mobile device to obtain key information and using the user personal mobile device as a key but is silent on teaching the limitations as claimed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683